UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ARTISAN ESTATE HOMES, LLC,
Case No. 1:19-CV-566

Plaintiff, : Judge Timothy S. Black
v. :
HENSLEY CUSTOM BUILDING GROUP, : ORDER DISMISSING ALL
LLC, STUDER RESIDENTIAL DESIGNS, ; CLAIMS BETWEEN PLAINTIFF
INC., BRADFORD T. OSBORNE and : AND DEFENDANTS BRADFORD

WENDY S. OSBORNE, individuals, : T. OSBORNE AND WENDY S.
: OSBORNE, WITH PREJUDICE
Defendants.

This matter is before the Court on the Joint Motion for the Dismissal of all Claims between
Plaintiff Artisan Estate Homes, LLC (‘Artisan’) and Defendants Bradford T. Osborne and Wendy
S. Osborne (the “Osbornes”). The Court has reviewed the Motion and finds it to be well taken.

IT IS HEREBY ORDERED that all claims between Artisan and the Osbornes are
DISMISSED WITH PREJUDICE. This includes all claims asserted by Artisan against the
Osbornes in its Complaint filed in this matter and all claims asserted by the Osbornes in their
Counterclaim against Artisan. Artisan and the Osbornes shall bear their own attorneys’ fees and
costs specifically incurred in the prosecution and defense of the claims asserted against each other.
This Order shall not affect any claims made or to be made by Artisan against the remaining
Defendants Hensley Custom Building Group, LLC, Studer Residential Designs, Inc., and their
respective owners, officers, and/or directors, including those for attorneys’ fees and costs.

t
DATED this 13" day of March, 2020.

Frndhuy 2 Cdk
Judge mo

 
